                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                NORTHEASTERN DIVISION

TRAVIS M. HOUSER,                              )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       No. 2:18-cv-00070
                                               )
SOCIAL SECURITY                                )
ADMINISTRATION,                                )
                                               )
               Defendant.                      )

                            MEMORANDUM OPINION AND ORDER

       In this Social Security Appeal, Magistrate Judge Frensley has issued a Report and

Recommendation (“R&R”) (Doc. No. 25) in which he recommends that Plaintiff’s Motion for

Judgment on the Administrative Record (Doc. No. 18) be denied, and that the decision of the

Commissioner denying benefits be affirmed. Plaintiff has filed an Objection (Doc. No. 26) to the

R&R raising two specific complaints and a more general complaint that Magistrate Judge

Frensley’s “decision consists of 23 pages of relevant law and a complete reproduction of the ALJ’s

recitation of the medical evidence before any discussion of Plaintiff’s contentions even begins[.]”

Id. at 8. How Magistrate Judge Frensley chose to structure his decision is, of course, largely

irrelevant, so long as he properly applied the governing law to the facts. Accordingly, the Court

turns to the specific objections.

       First, Plaintiff argues that “the ALJ failed to properly assess the opinions of Plaintiff’s three

treating physicians, including her [sic] primary care physician, Dr. Bray, neurosurgeon, Dr.

Standard, and physical medicine and rehabilitative specialist, Dr. Le.” (Id. at 1). Just as he did in

his initial briefing, Plaintiff then spends several pages laying out particular evidence supporting his

claim of disability. This is understandable, but “[m]erely marshaling evidence to suggest that he is
disabled . . . is insufficient; to prevail on appeal, [Plaintiff] must demonstrate that the ALJ’s

determination that he was not disabled is not supported by substantial evidence.” Peterson v.

Comm’r of Soc. Sec., 552 F. App’x 533, 540 (6th Cir. 2014). “The substantial-evidence standard

. . . presupposes that there is a zone of choice within which the decisionmakers can go either way,

without interference by the courts.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir.

2009). Very recently, the Supreme Court described “substantial evidence” as follows:

       The phrase “substantial evidence” is a “term of art” used throughout administrative
       law to describe how courts are to review agency factfinding. T-Mobile South, LLC
       v. Roswell, 574 U.S. ––––, ––––, 135 S.Ct. 808, 815, 190 L.Ed.2d 679 (2015). Under
       the substantial-evidence standard, a court looks to an existing administrative record
       and asks whether it contains “sufficien[t] evidence” to support the agency’s factual
       determinations. Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S.Ct. 206,
       83 L.Ed. 126 (1938) (emphasis deleted). And whatever the meaning of “substantial”
       in other contexts, the threshold for such evidentiary sufficiency is not high.
       Substantial evidence, this Court has said, is “more than a mere scintilla.” Ibid.; see,
       e.g., Perales, 402 U.S. at 401, 91 S.Ct. 1420 (internal quotation marks omitted). It
       means—and means only—“such relevant evidence as a reasonable mind might
       accept as adequate to support a conclusion.” Consolidated Edison, 305 U.S. at 229,
       59 S.Ct. 206. See Dickinson v. Zurko, 527 U.S. 150, 153, 119 S.Ct. 1816, 144
       L.Ed.2d 143 (1999) (comparing the substantial-evidence standard to the deferential
       clearly-erroneous standard).

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

       Although Plaintiff certainly can believe otherwise, there was more than a mere scintilla of

evidence to support the ALJ’s conclusion and, by extension, the recommended affirmance of that

conclusion by Magistrate Judge Frensley. Neither ignored the treating physician evidence that was

in the record. Specifically, recounting the ALJ’s conclusions, Magistrate Judge Frensley observed:

       Acknowledging the longitudinal treating relationship and specialization of Dr. Bray
       as Plaintiff’s primary care physician (TR 28-29), Dr. Standard as a treating physician
       (TR 29), and Dr. Le as a treating pain management physician (TR 29-30), the ALJ
       ultimately determined that those treating physicians’ opinions were not due
       controlling weight because they were inconsistent with, and unsupported by, other
       evidence of record. Specifically, the ALJ explained that Dr. Bray’s reported

                                                 2
       limitations were not consistent with her own treating notes and subsequent
       examinations, objective studies, Plaintiff’s conservative treatment of wearing wrist
       splints at night, and Plaintiff’s own testimony and self-reports. TR 28-29. With
       regard to discounting Dr. Standard’s opinion, the ALJ explained that Dr. Standard’s
       opined limitations were “out of proportion” with the objective medical evidence of
       record; in particular with EMG findings, Plaintiff’s self-report, Plaintiff’s daily
       activities, and the physical examinations of record. TR 29. As to the limitations
       opined by Dr. Le, the ALJ explained that Dr. Le’s opinion was generally consistent
       with the statements provided by Drs. Bray and Standard and that she declines to
       accord controlling weight to Dr. Le’s opinion “for the same reasons as the opinions
       from Dr. Bray and Dr. Standard”; namely, the objective evidence including EMGs
       and physical exams does not support the opined upper extremity exertional
       restrictions and the record further does not support the opined limitations in
       concentration and attention or the need for additional breaks. TR 29-30.

                       *                     *                      *

       When opinions are inconsistent with each other and/or the evidence, the final
       decision regarding the weight to be given to the differing opinions lies with the
       Commissioner. 20 CFR § 416.927(e)(2). Because there were contradictory opinions
       in the record, because the ALJ properly discussed the medical, testimonial, and
       opinion evidence of record, because the ALJ appropriately explained the weight
       accorded to the opinions and the reasons therefor, and because those reasons were
       supported by the evidence of record, the ALJ’s evaluation of the medical evidence
       was proper, as was the ALJ’s determination with regard to Plaintiff’s physical
       limitations and the resultant physical residual functional capacity. Accordingly, the
       ALJ’s decision on these points stands.

(Doc. No. 25 at 24). Upon de novo review of the record, as cabined by the “highly deferential”

substantial evidence standard, Somberg on behalf of Somberg v. Utica Cmty. Sch., 908 F.3d 162,

173 (6th Cir. 2018), this Court agrees for the reasons cogently articulated by the ALJ and

Magistrate Judge Frensley.

       Second, Plaintiff argues that the ALJ erred by affording Dr. Cynthia Rector, his long-time

treating psychologist, only some weight. Rather, he insists, her opinion should have been given

controlling weight because “it was fully supported by Dr. Rector’s own examination findings.”

(Doc. No. 26 at 11).


                                                 3
       The ALJ chose to discount Dr. Rector’s opinion as to work limitations, and had an ample

basis for doing so. While Plaintiff points to many examples in the record where he complained of

hopelessness, feeling unworthy, lacking motivation, sleeping excessively, and having obsessions,

among other things, those reports are not self-proving. Indeed, and as the ALJ observed, “the mental

health status exams of record . . . consistently noted cooperative behavior, and an ability to

concentrate in the room despite distractions.” (A.R. 25).

       In a Mental Capacity Assessment dated October 22, 2015, Dr. Rector diagnosed Plaintiff

with “OCD, Major Depression.” She then scored the degree(s) of limitation caused by the diagnosis

in eleven subcategories related to “Understanding and Memory” and “Sustained Concentration &

Persistence.” For all but two categories, Dr. Rector rated Plaintiff as having only a “slight” or

“moderate” limitation, with the former meaning “there is some mild limitation in this area, but the

individual can generally function satisfactorily,” and the latter meaning “the individual will have

intermittent difficult performing in this area” i.e., “the person can generally perform satisfactorily

in this area, but not always.” The sole exceptions were (1) “the ability to complete a normal

workweek without interruptions from psychologically based symptoms,” and (2) “the ability to

complete a normal workweek” because of those symptoms. (Doc. No. 13, A.R. at 416) (emphasis

in original). For both, Dr. Rector noted a “marked” limitation, explaining that Plaintiff “has

obsessions which require mental effort to control and which take time away from concentrating on

work.” (Id.).

       Plaintiff argues that in her residual functional capacity to work determination,1 the ALJ did

       1
           The ALJ found that Plaintiff could perform light work, and that he:

       was able to understand, remember, and perform simple and detailed 1-2-3 step tasks and
       instructions, and he was able to sustained concentration, pace and persistence for those task

                                                     4
not properly account for these limitations, and specifically Plaintiff’s obsessive-compulsive disorder

(“OCD”). He cites to the National Institute of Mental Health’s website and its definition of

obsessive-compulsive disorder,2 and posits that the ALJ erred by “completely fail[ing] to explain

how a restriction to ‘limited workplace changes, and simple and detailed tasks’ could possibly

address Plaintiff’s obsessive-compulsive impairments.” (Doc. No. 26 at 12). Rather, “[t]he ALJ

must build a logical bridge between the evidence and h[er] conclusion.” (Id.) (citing Warrick v.

Colvin, No. 3:13-CV-00346, 2014 WL 2480589, at *11 (M.D. Tenn. June 3, 2014); Smith v.

Comm’r of Soc. Sec., 5:13 CV 870, 2014 WL 1944247, at *6 (N.D. Ohio May 14, 2014)).

        Plaintiff’s reliance on the NIMH’s website hardly advances the ball because that same

website indicates that OCD can range from mild to severe, that symptoms “may come and go, ease

over time, or worsen,” and that “most patients with OCD respond to treatment[.]” This would seem

to encompass Plaintiff’s compulsions relating to counting his steps and the coins in his pocket.

Regardless, bridges, even metaphorical ones, must be built on solid foundations, and it was not error

for the ALJ to conclude that her RFC assessment was built on a solid foundation and adequately

took into account Plaintiff’s OCD, particularly because Plaintiff reported his compulsion to be

“fewer” and “tolerable” around the time that Dr. Rector made her diagnosis.

        Accordingly, the Report and Recommendation (Doc. No. 25) is APPROVED and


        and instructions with appropriate breaks for two-hours segments. The claimant was able to
        tolerate infrequent interactions with coworkers, He was able to adapt to occasional changes
        in the workplace. He was able to make simple job-related decisions on an independent basis.

(AR 12 at 27).
        2
           On the website, obsessive-compulsive disorder is defined as being “a common, chronic, and long-
lasting disorder in which a person has uncontrollable, recurring thoughts (obsessions) and behavior
(comp u lsion s) th at h e or sh e feels th e u rge to rep eat over an d over.”
https://www.nimh.nih.gov/health/topics/obsessive-compulsive-disorder-ocd/index.shtml.

                                                    5
ADOPTED, Plaintiff’s Objections thereto (Doc. No. 26) are OVERRULED; (3) Plaintiff’s Motion

for Judgment on the Administrative Record (Doc. No. 18) is DENIED; and (4) the Commissioner

of Social Security’s denial of benefits is AFFIRMED.

       The Clerk of the Court shall enter a final judgment in accordance with Rule 58 of the Federal

Rules of Civil Procedure.

       IT IS SO ORDERED.



                                             __________________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                6
